
	
		II
		110th CONGRESS
		2d Session
		S. 3253
		IN THE SENATE OF THE UNITED STATES
		
			July 10 (legislative
			 day, July 9), 2008
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the administration of Port Chicago Naval
		  Magazine National Memorial as a unit of the National Park System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Port Chicago Naval Magazine National
			 Memorial Enhancement Act of 2008.
		2.Port Chicago Naval
			 Magazine National MemorialSection 203 of the Port Chicago National
			 Memorial Act of 1992 (Public Law 102–562; 16 U.S.C. 431; 106 Stat. 4235) is
			 amended—
			(1)by redesignating
			 subsection (c) as subsection (f);
			(2)by inserting
			 after subsection (b) the following new subsections:
				
					(c)AdministrationThe
				Secretary of the Interior shall administer the Port Chicago Naval Magazine
				National Memorial as a unit of the National Park System in accordance with this
				Act and laws generally applicable to units of the National Park System,
				including the National Park Service Organic Act (39 Stat. 535; 16 U.S.C. 1 et
				seq.) and the Act of August 21, 1935 (49 Stat. 666; 16 U.S.C. 461 et seq.).
				Land transferred to the administrative jurisdiction of the Secretary of the
				Interior under subsection (d) shall be administered in accordance with this
				subsection.
					(d)Transfer of
				LandThe Secretary of Defense shall transfer a parcel of land,
				consisting of approximately 5 acres, depicted within the proposed boundary on
				the map titled Port Chicago Naval Magazine National Memorial, Proposed
				Boundary, numbered 018/80,001, and dated August 2005, to the
				administrative jurisdiction of the Secretary of the Interior if—
						(1)the Secretary of
				Defense determines that the land is excess to military needs;
						(2)the Administrator
				of the Environmental Protection Agency determines that all environmental
				remedial, removal, and other actions necessary to protect human health and the
				environment from any release or threatened release of a hazardous substance, or
				other environmental contamination related to the site, have been taken before
				the date of such transfer in accordance with the Comprehensive Environmental
				Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) and
				other applicable laws; and
						(3)the Administrator
				of the Environmental Protection Agency determines before the property transfer,
				with the concurrence of the Secretary of the Interior, that the property is
				suitable for the use contemplated consistent with the protection of human
				health and the environment.
						(e)Additional
				ResponseIf the Administrator of the Environmental Protection
				Agency determines that additional response action is necessary after the date
				of transfer, it shall be conducted by the Secretary of Defense.
					(f)Agreement With
				City of Concord and East Bay Regional Park DistrictThe Secretary
				of the Interior is authorized to enter into an agreement with the City of
				Concord, California, and the East Bay Regional Park District, to establish and
				operate a facility for visitor orientation and parking, administrative offices,
				and curatorial storage for the
				Memorial.
					;
				and
			(3)in subsection (f)
			 (as redesignated by paragraph (1)), by striking Secretary of the Navy to
			 provide public access to the Memorial. and inserting Secretary
			 of Defense to provide as much public access as possible to the Memorial without
			 interfering with military needs..
			3.Sense of
			 Congress on Remediation and Repair of Port Chicago Naval Magazine National
			 Memorial
			(a)RemediationIt
			 is the sense of Congress that, in order to facilitate the land transfer
			 described in subsection (d) of section 203 of the Port Chicago National
			 Memorial Act of 1992, as added by section 2, the Secretary of Defense should
			 promptly remediate remaining environmental contamination related to the
			 land.
			(b)RepairIt
			 is the sense of Congress that, in order to preserve the Port Chicago Naval
			 Magazine National Memorial for future generations, the Secretary of Defense and
			 the Secretary of the Interior should work together to—
				(1)repair storm
			 damage to the Port Chicago site; and
				(2)develop a process
			 by which future repairs and necessary modifications to the site can be achieved
			 in as timely and cost-effective a manner as possible.
				4.Savings
			 ClauseNothing in this Act, or
			 the amendments made by this Act, affects or limits the application of, or
			 obligation to comply with, any environmental law, including section 120(h) of
			 the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980 (42 U.S.C. 9620(h)).
		
